Title: From Alexander Hamilton to James McHenry, 23 April 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
Philadelphia April 231799

Upon a careful inspection of the Articles of War I entertain doubts, whether I can act upon, by approving or disapproving sentences of Courts Martial referred to me from the Department of War, in cases in which the Courts have been instituted by that Department through organs other than myself.
As there is peculiar delicacy in inflicting punishment upon questionable authority, I shall be glad to be exempted from the embarrassment which references of the above mentioned kind will occasion.
I have written provisionally to Col Strong to abstain from the execution of Martial law at Detroit till further order, as I desire maturely to reflect on the subject before a definitive Step.
With the greatest respect   I have the honor to be Sir   Yr. Obed ser
The Secy of War
